 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8
 



This Board of Directors Services Agreement (the “Agreement”), dated June 5,
2015, is entered into between ISMO Tech Solutions, Inc., a Nevada corporation
(“the Company), and William S. Rosenstadt, an individual with a principal place
of residence in New York (“Director”).
 
WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and
 
WHEREAS, Director desires to serve on the Company’s Board of Directors for the
period of time and subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows
 
1. Board Duties.
 
Director agrees to provide services to the Company as a member of the Board of
Directors. Director shall, for so long as he remains a member of the Board of
Directors, but in any case not less than one year from the date hereof (“Term”),
meet with the Company upon written request, at dates and times mutually
agreeable to Director and the Company, to discuss any matter involving the
Company or its Subsidiaries, which involves or may involve issues of which
Director has knowledge and cooperate in the review, defense or prosecution of
such matters. Director acknowledges and agrees that the Company may rely upon
Director’s expertise in legal, financing matters and other business disciplines
where Director has a deep understanding. Director will notify the Company
promptly if he is subpoenaed or otherwise served with legal process in any
matter involving the Company or its subsidiaries. Director will notify the
Company if any attorney who is not representing the Company contacts or attempts
to contact Director (other than Director’s own legal counsel) to obtain
information that in any way relates to the Company or its Subsidiaries, and
Director will not discuss any of these matters with any such attorney without
first so notifying the Company and providing the Company with an opportunity to
have its attorney present during any meeting or conversation with any such
attorney.
 
2. Compensation.
 
As compensation for the services provided herein during the Term, the Company
shall issue to Director One Hundred Fifty Thousand (150,000) unregistered shares
of the Company’s common stock. Compensation for any successive term will be
mutually agreed to by the parties to this Agreement. Such shares shall be equal
to approximately 3.25% of the total issued and outstanding shares on a
fully-diluted basis.
 
3. Benefits and Expenses.
 
The Company will reimburse Director for reasonable business expenses incurred on
behalf of the Company at any time during the Term. The Company shall also
reimburse Director for reasonable out-of-pocket expenses incurred in connection
with discharging his duties as a Board member. Any additional expenses shall be
pre-approved by the CEO or CFO of the Company and will be reimbursed subject to
receiving reasonable substantiating documentation relating to such expenses. Any
existing property of the Company used by Director may be purchased from the
Company at its current fair market value, to be determined in good faith by the
CFO of the Company, or returned to the Company.
 

 
Exhibit 10.8, 1

--------------------------------------------------------------------------------

 

 
4. Mutual Non-Disparagement.
 
Director and the Company mutually agree to forbear from making, causing to be
made, publishing, ratifying or endorsing any and all disparaging remarks,
derogatory statements or comments made to any party with respect to either of
them. Further, the parties hereto agree to forbear from making any public or
non-confidential statement with respect to the any claim or complain against
either party without the mutual consent of each of them, to be given in advance
of any such statement.
 
5. Anti-Dilution.
 
The Company agrees to not issue equity capital for consideration less than fair
market value, or otherwise issue equity capital that would have the effect of
diluting Director’s ownership position in the Company in a manner that is not
implemented pro-rata with respect all stockholders. Issuance of stock options or
other equity grants to employees or consultants, shares issued in connection
with acquisitions approved by the Board of Directors, and shares issued for
consideration at fair market value shall not be considered dilutive.
 
6. Cooperation.
 
In the event of any claim or litigation against the Company and/or Director
based upon any alleged conduct, acts or omissions of Director during the tenure
of Director as an officer of the Company, whether known or unknown, threatened
or not as of the time of this writing, the Company will cooperate with Director
and provide to Director such information and documents as are necessary and
reasonably requested by Director or his counsel, subject to restrictions imposed
by federal or state securities laws or court order or injunction. The Company
shall cooperate in all respects to ensure that Director has access all available
insurance coverage and shall do nothing to damage Director’s status as an
insured, and shall provide all necessary information for Director to make or
tender any claim under applicable coverage.
 
7. Board of Directors Status of Director.
 
Director’s membership on the Company Board of Directors shall not be disturbed
for at least the greater of any period of time: (a) specified in any other
agreement or contract defining Director’s role as a member of the Board of
Directors, (b) a period of one year from the date hereof, or (c) so long as
Director owns, directly or indirectly, at least 10% of the issued or outstanding
equity stock in the Company. Membership on the Board shall require adherence to
board member conduct policies adopted by the board and enforced equally upon all
directors.
 
Director may voluntarily resign his position on the Board of Directors at any
time and without penalty or liability of any kind, subject to Section 2 above.
 

 
Exhibit 10.8, 2

--------------------------------------------------------------------------------

 

 
8. Confidentiality.
 
Subject to exceptions mutually agreed upon by the parties to this Agreement in
advance and in writing, the terms and conditions of this Agreement shall remain
confidential and protected from disclosure except as required by law in
connection with any registration or filing, in relation to a lawful subpoena, or
as may be necessary for purposes of disclosure to accountants, financial
advisors or other experts, who shall be made aware of and agree to be bound by
the confidentiality provisions hereof.
 
9. Governing Law.
 
This Agreement shall be governed by the law of the State of New York. In the
event of any dispute regarding the performance or terms hereof, the prevailing
party in any litigation shall be entitled to an award of reasonable attorneys’
fees and costs of suit, together with any other relief awarded hereunder or in
accordance with governing law.
 
In witness whereof, the parties hereto enter into this Agreement as of the date
first set forth above.
 
 
 
ISMO Tech Solutions, Inc.
 
By: /s/ Denis Coris
Name: Denis Corin
Title: President
 


 
DIRECTOR
 


/s/ William S. Rosenstadt
William S. Rosenstadt
 


 
Exhibit 10.8, 3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------